                    UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF OHIO
                    WESTERN DIVISION AT CINCINNATI

JOHN PEROTTI,

                     Petitioner,                  Case No. 1:18-cv-477

       - vs -                                     District Judge Timothy S. Black
                                                  Magistrate Judge Michael R. Merz

RON ERDOS, Warden,
Southern Ohio Correctional Facility,


                     Respondent.


                              DECISION AND ORDER


       This habeas corpus case is before the Court on the Report and Recommendations of

Magistrate Judge Michael R. Merz (ECF No. 24). Upon the filing of that Report, Petitioner

was notified of his right to object and of the time limits for doing so. Id. at PageID 461.

Despite having sought and received an extension of time to object, Petitioner has not done

so.

       Accordingly, the Report and Recommendations are ADOPTED. The Clerk will

enter judgment dismissing the portions of the Petition attacking Petitioner’s federal

conviction for lack of jurisdiction and the remaining portions of the Petition attacking

Petitioner’s parole revocation as duplicative of claims made in Case No. 1:18-cv-446.

Because reasonable jurists would not disagree with this conclusion, Petitioner is denied a

certificate of appealability on the habeas corpus claims and the Court certifies to the Sixth

                                             1
Circuit that any appeal would be objectively frivolous and therefore should not be

permitted to proceed in forma pauperis.



July 29, 2019.

                                                   s/ Timothy S. Black
                                                   Timothy S. Black
                                                   United States District Judge




                                          2
